                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT
                                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
 MARIO CASTRO,
                                                                       DATE FILED: // 2-~ °j  /t
                                 Petitioner,
                                                                    18-CV-3315 (RA)
                          V.
                                                              MEMORANDUM OPINION
 JAMIE LAMANNA, SUPERINTENDENT
                                                                   &ORDER
 OF THE GREEN HAVEN CORRECTIONAL
 FACILITY,

                                 Respondent.

RONNIE ABRAMS, United States District Judge:

          Prose Petitioner Mario Castro moves for a stay of his petition for habeas corpus so that

he may exhaust his two ineffective assistance of counsel claims in state court. The motion is

denied.

          A court's decision to stay a habeas petition is only appropriate in "'limited

circumstances,' because 'stay and abeyance, if employed too frequently, has the potential to

undermine the twin purposes' of finality and streamlined review embodied by the federal habeas

statute." Perkins v. LaValley, No. 11 Civ. 3855 (JGK), 2012 WL 1948773, at *2 (S.D.N.Y. May

30, 2012) ( quoting Rhines, 544 U.S. at 276-77). A court may stay a habeas petition to allow for

exhaustion of claims in state court only if the petitioner demonstrates that: ( 1) there is "good

cause" for his or her failure to exhaust; (2) his or her unexhausted claims are potentially

meritorious; and (3) there is no indication that he or she is engaging in intentionally dilatory

litigation tactics. See Rhines v. Weber, 544 U.S. 269, 276-278 (2005); Vasquez v. Parrott, 397 F.

Supp. 2d 452,464 (S.D.N.Y. 2005).

          Neither the Supreme Court nor the Second Circuit has defined what constitutes "good

cause" for failure to exhaust. Courts in this Circuit have held that "good cause" in this context

"is analogous to the 'cause' required to excuse a procedural default-that is, a cause 'external' to
the petitioner." E.g., Taylor v. Poole, No. 07 Civ. 6318 (RJH)(GWG), 2009 WL 2634724, at *30

(S.D.N.Y. Aug. 27, 2009), adopted by 2011 WL 3809887 (Aug. 26, 2011); King v. Phillips, No.

03-CV-6073 (NGG), 2006 WL 3358996, at *3 (E.D.N. Y. Oct. 3, 2006) (stating that a petitioner

"must, at the very least, demonstrate that [his or her] failure to exhaust is attributable to 'external

factors'; i.e., that the reasons for the failure are not attributable to the petitioner"); cf Murray v.

Carrier, 477 U.S. 478, 488 (1986) ("[T]he existence of cause for a procedural default must

ordinarily tum on whether the prisoner can show that some objective factor external to the

defense impeded counsel's efforts to comply with the State's procedural rule."). Some courts in

this Circuit, including this one, have also held that a plaintiff may show "good cause" where he

or she can demonstrate "reasonable confusion about whether a state filing would [have been]

timely." Rivera v. Kaplan, No. 17-CV-2257 (RA), 2017 WL 3017713, at *3 (S.D.N.Y. July 13,

2017) (quoting dicta from Pace v. DiGuglielmo, 544 U.S. 408,416 (2005) that "[a] petitioner's

reasonable confusion about whether a state filing would be timely will ordinarily constitute

'good cause' for him to file in federal court").

        In this case, Petitioner argues that he did not exhaust his ineffective assistance of counsel

claims because he was unaware that these claims were legally viable until after he could have

brought them. Specifically, Castro contends that only when he "was preparing the instant

petition" did he learn that his trial counsel had been ineffective by: ( 1) not objecting to a forensic

expert's testimony regarding his DNA profile that the witness had not herself participated in

preparing and (2) failing to have his own forensic expert test the DNA. See Petition at 13 11 13,

16; 10-12. Petitioner also states that, "[a]s a prisoner prose litigant, [he] has [had] the added

disadvantage of having to rely on the facility law library clerks to prepare his pleadings and

documents." Id 116.

                                                   2
       Petitioner's ignorance of the law, however, does not constitute "good cause" for failure to

exhaust. See, e.g., Ramdeo v. Phillips, No. 04-CV-1157 (SLT), 2006 WL 297462, at *7

(E.D.N.Y. Feb. 8, 2006) (A prose petitioner's argument that "failure to exhaust is attributable to

his own ignorance of the law," rather than attributing it to "an external cause for his delay in

exhausting the claims he now seeks to raise," is insufficient to make out "good cause.");

Williams v. Sheehan, No. 11-cv-2435 (KAM)(LB), 2014 WL 3734332, at *9 (E.D.N.Y. July 14,

2014) (finding that a prose petitioner had not demonstrated "good cause" for failure to exhaust

where he supposedly first learned of his potential ineffective assistance of counsel claim only

after speaking to a law library clerk); Williams v. Marshall, No. 09 Civ. 7411 (RJH)(MHD),

2011 WL 1334849, at *2 (S.D.N.Y. March 30, 2011) (finding that a prose petitioner had not

shown "good cause" for failure to exhaust where his arguments for a stay were "based simply on

his not having recognized until after he had filed his habeas petition that he had potential Sixth

Amendment claims targeting both his trial and his appellate attorneys"); Holguin v. Lee, No. 13

Civ. 1492 (LGS)(JLC), 2013 WL 3344070, at *2 (S.D.N.Y. July 3, 2013) (finding that a prose

petitioner had not shown "good cause" for failure to exhaust where he had been unaware that an

assistance of counsel claim was potentially viable) (internal quotation marks omitted); see also

McCrae v. Artus, No. 10-CV-2988 (RRM), 2012 WL 3800840, at *10 (S.D.N.Y. Sep. 2, 2012)

("[A]s most habeas petitions are brought prose, if an inadvertent failure based on ignorance of

the law were enough to demonstrate reasonable confusion, the Rhines cause requirement would

cease to exist.") (internal quotation marks omitted).

        Nor can Castro show "good cause" for failure to exhaust because he had "to rely on the

facility law library clerks to prepare his pleadings and documents." Petition at 13116. See

Wesley-Rosa v. Kaplan, 274 F. Supp. 3d 126, 129 (E.D.N.Y. 2017) ("[T]he fact that the process

                                                 3
for gaining access to the law library is time consuming," combined with delays caused by other

"ordinary badges of incarceration," does not qualify as a showing of "good cause" for failure to

exhaust.); Brown v. Bradt, No. 11-CV-972 (GLS)(CFH), 2013 WL 1636070, at* 12 (N.D.N.Y.

March 25, 2013), adopted by 2013 WL 1628726 (Apr. 16, 2013) ("An inmate's lack of access to

a law library does not constitute good cause pursuant to Rhines.") (internal quotation marks

omitted); Stephanski v. Superintendent of Upstate Corr. Facility, 433 F. Supp. 2d 273,279

(W.D.N.Y. 2006) (holding that a pro petitioner could not show "good cause" to exhaust his

ineffective assistance of counsel claim in state court based solely on his assertions that "he is a

layman, has no legal training, a limited education with poor comprehension skills, and limited

access to legal materials or persons trained to provide adequate legal assistance") (internal

quotation marks omitted).

        Because Petitioner has not demonstrated "good cause" for his failure to exhaust his

ineffective assistance of counsel claims prior to filing his habeas petition, the Court need not

decide whether these claims have merit or if he was dilatory in bringing them. See Garcia v.

Laclair, No. 06 Civ. 1019 (SES)(DF), 2008 WL 801278, at *4 (S.D.N.Y. March 24, 2008).

Accordingly, it denies his motion for a stay.

        When a habeas petition includes both exhausted and unexhausted claims, a court is left

with two options: to either dismiss the entire petition, or to give the petitioner an opportunity to

amend the petition to exclude the unexhausted claims. See Rhine, 544 U.S. at 274-78; Taylor,

2009 WL 2634724, at *31. Given that Petitioner has properly exhausted three of his claims, the

Court assumes that he does not want his entire petition dismissed. By February 28, 2019,

Petitioner shall thus amend his petition to include only his unexhausted claims. Respondent's



                                                  4
opposition to the petition shall be due forty-five days thereafter.

          SO ORDERED.

                                                                      ,
 Dated:     January 22, 2019

                                                            Ll            ~
            New York, New York

                                                     RONNiE ABRAMS
                                                     United States District Judge




                                                 5
